Cook, J.,
concurring. I decline to join in the majority’s dicta regarding the movant’s burden in summary judgment for the reasons expressed in the dissent to the plurality opinion in Dresher v. Burt (1996), 75 Ohio St.3d 280, 299, 662 N.E.2d 264, 278. A discussion of Dresher and the movant’s burden is superfluous in this case and was raised as a proposition of law only by amicus curiae. The majority acknowledges that appellees supported their motion by relying on evidentiary materials of the type listed in Civ.R. 56(C). Thus, as noted by the court of appeals below, any discussion of the summary judgment standards is properly focused upon whether the nonmovants met their burden under Civ.R. 56.
Moyer, C.J., concurs in the foregoing concurring opinion.